Citation Nr: 0103847	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-44 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 




INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  He was a prisoner of war (POW) of the German 
Government from April 17, 1945 to April 29, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This claim was remanded in July 1998 for 
additional development, to include RO review of the claim on 
a de novo basis.  This development has been accomplished, and 
the claim is before the Board once again.  Another claim 
before the Board in July 1998, entitlement to service 
connection for a low back disorder, has been resolved in the 
veteran's favor and is no longer on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A chronic right shoulder disability is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the veteran's 
period of active military service.  




CONCLUSION OF LAW

A chronic right shoulder disability was not incurred in or 
aggravated by active service, to include the veteran's period 
as a POW.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  



Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)

In this case, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
Multiple examinations have been provided and medical 
treatment records have been requested or obtained.  The 
veteran has been notified that he is ultimately responsible 
for obtaining records.  No further evidence clearly relevant 
to the issue on appeal has been identified, and there is no 
current outstanding request for assistance in obtaining 
additional information.  

Factual Background

A review of the service medical records (SMRs) is negative 
for treatment of or complaint associated with the right 
shoulder.  Service department records do show that the 
veteran was missing in action while on a flight over Germany 
in April 1945.  He was captured and was a POW from April 17, 
1945 to April 29, 1945, a period of 12 days.  

Of record are private and VA postservice clinical records 
from 1960 through 1999.  A review of these records reflects 
that over the years the veteran was diagnosed as having 
arthritis of various joints, although not of the right 
shoulder.  Pertinent records as to the right shoulder include 
a private report which reflects that the veteran was involved 
in an automobile accident in June 1960.  He was initially 
treated at a VA hospital.  Treatment at the time was 
essentially for complaints associated with the back, ribs, 
and knee.  Right shoulder complaints were not reported.  

On VA examination In March 1962, the veteran's complaints 
included right arm pain.  No history of inservice injury was 
reported.  The only pertinent history noted was the 
automobile accident mentioned above.  No right shoulder 
disability was indicated.  

In April 1973, the veteran was examined by a private 
physician for a state insurance fund.  It was noted that he 
had sustained a right shoulder injury in October 1971 while 
employed as a laborer.  He had undergone an arthrotomy and 
had part of the right clavicle removed.  An X-ray of the 
right shoulder showed evidence of resection of the outer end 
of the clavicle with some soft tissue calcification 
interposing.  

When examined by VA in December 1976, the veteran reported 
that, in 1971, degenerative arthritis of the back was 
diagnosed.  He also gave a history of a right shoulder injury 
and surgery in 1959.  

VA records from July 1980 show that the veteran's complaints 
at that time included right shoulder pain and tenderness.  An 
electromyographic (EMG) test was scheduled for his various 
joint complaints, but it was not completed due to his 
complaints of back pain.  No right shoulder disorder was 
diagnosed.  

On VA examination in March 1985, the veteran complained of 
right shoulder pain.  He gave a 10 year history of rheumatoid 
arthritis.  In April 1985, he again reported a 10 year 
history of rheumatoid arthritis and also a right rotator cuff 
surgery in the 1970s.  Range of motion testing of the right 
shoulder showed flexion to 90 degrees, abduction to 70 
degrees, external rotation to 20 degrees and internal 
rotation to 10 degrees.  

Upon VA orthopedic examination in May 1999, the veteran gave 
a history of being shot down over Germany in 1945.  He was 
awakened by the Germans with his hands held behind his back.  
He said that he was a POW for approximately 3 months and 
beaten for several hours at a time and was constantly lifted 
off the ground with his arms tied behind his back.  He 
recalled popping in the right shoulder.  (The Board notes 
that he has claimed right shoulder injury in this manner 
while he was a POW on numerous statements submitted on his 
own behalf.)  



Regarding his shoulder, the examiner noted that the veteran 
now complained of bilateral shoulder pain since 1945, which 
had worsened in the 1950s.  He was unable to work or maintain 
any type of gainful employment and had a difficult time with 
household activities.  He also had pain when lying down or 
with increased activity.  Examination of the shoulders 
reflected a weak left rotator cuff, but no right shoulder 
disability was indicated.  Moreover, it was noted that X-ray 
of the right shoulder was normal.  

Criteria 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 
(2000).  In the case of arthritis, service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

NOTE:  For a former POW of not less than 30 days, service 
connection may be established by presumption for various 
disorders that have become manifest to a degree of 10 percent 
or more at any time after discharge or release from active 
service, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are 


also satisfied.  38 C.F.R. § 3.309(c) (2000).  This law is 
not applicable in this case, as the veteran was a POW for a 
total of 12 days, much less than the 30 days required.  
Moreover, it is noted that the veteran has not been diagnosed 
with any of the disorders listed under this regulation.  

Analysis

While the veteran claims that he has a chronic right shoulder 
disorder as a result of treatment while he was a POW, there 
is no contemporary documentation of such an injury.  The SMRs 
do not reflect a right shoulder disability, nor is one 
reported until after injury to that shoulder in 1971.  In 
contrast to the veteran's recent statements that he has 
experienced right shoulder pain since 1945, the medical 
records are negative for shoulder complaints until after the 
right shoulder injury in 1971.  The record reflects that the 
veteran underwent right shoulder surgery after this injury.  
It is also noted that current VA examination includes right 
shoulder complaints, but no right shoulder disorder was 
diagnosed.  X-ray of the right shoulder was interpreted as 
normal.  

The Board has considered the assertions that the veteran has 
a disability of service origin.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service, or to offer opinions as to medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 494 (1992).  

In sum, the competent and probative evidence does not show 
that any current right shoulder complaints were present 
during or until many years following active service and after 
injury in 1971.  A preponderance of the competent and 
probative medical evidence weighs overwhelmingly against the 
proposition that any current right shoulder complaints are 
related to service.  Accordingly, the claim of entitlement to 
service connection for a chronic right shoulder disorder is 
denied.  


With preponderance of the evidence weighing against the 
claim, there is no occasion to apply the doctrine of 
reasonable doubt in this case.  When such doubt arises, it 
must be resolved in the veteran's favor.  However, it only 
applies where the evidence for and against the claim is in 
approximate balance, or equipoise.  


ORDER

Service connection for a chronic right shoulder disorder is 
denied.  



		
	S. F. Sylvester 
	Acting Member, Board of Veterans' Appeals



 

